Citation Nr: 0100441	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis, residuals of meniscectomy, left knee, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1999, by the Columbia, South Carolina, Regional Office (RO), 
which denied the veteran's claims of entitlement to increased 
ratings for traumatic arthritis, with residuals of 
meniscectomy of the left knee, and traumatic arthritis of the 
right ankle.  The notice of disagreement with this 
determination was received in July 1999.  The statement of 
the case was issued in July 1999.  The substantive appeal was 
received in August 1999.  The case was received at the Board 
in August 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in September 2000.  


REMAND

The veteran essentially contends that his service-connected 
left knee and right ankle disorders are more disabling than 
reflected by the ratings currently assigned.  He maintains 
that he has severe pain and discomfort in his left knee, and 
that he has no range of motion in the knee.  The veteran 
indicates that his left knee continues to give out, which 
causes him to fall down; he states that he has difficulty 
performing normal daily activities.  The veteran also 
indicates that he is extremely limited in performing his job 
requirements; he notes that he walks with a cane which deters 
him from employment.  He further maintains that his doctor 
has informed him that a total knee joint replacement is the 
only form of treatment that remains for his left knee.  The 
veteran argues that his left knee disorder should be 
considered under another diagnostic code that allows for a 
rating higher than 30 percent, as he currently has both 
instability and arthritis.  

The veteran also maintains that he has severe pain in the 
right ankle, as a result of which he is unable to stand for 
any extended period of time.  He further maintains that he is 
unable to walk without experiencing pain in the right ankle, 
and having the ankle lock-up on him.  

The Board observes that the veteran is currently in receipt 
of the maximum schedular evaluation under Diagnostic Code 
5257, for left knee instability.  We further observe, 
however, that the diagnoses pertaining to the veteran's left 
knee include traumatic arthritis.  In a precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (July 24, 1997), it 
was held that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5257 
and 5003, for joint instability and for limitation of motion 
caused by arthritis.  In a subsequent opinion issued by the 
General Counsel, it was determined that, for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, the knee disability need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  It was also determined that a separate 
rating for arthritis could be based upon X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 09-98 
(Aug. 14, 1998).  

Upon reviewing the evidentiary record, the Board notes that 
the most recent VA examination, conducted in March 1999, 
reported findings of anterior and posterior instability in 
the left knee.  It was also noted that the veteran had marked 
post-traumatic arthritis of the left knee.  Therefore, it 
appears that a separate evaluation may be warranted for 
arthritis of the left knee, and this matter is referred to 
the RO for its consideration.  See Esteban v. Brown, 6 
Vet.App. 259 (1994).  

In view of the veteran's contentions, and the above clinical 
findings, it will be necessary to evaluate the veteran's 
service-connected left knee disability in light of the 
changes introduced by the aforementioned General Counsel 
opinions.  If the veteran exhibits both recurrent 
subluxation/lateral instability and arthritis with limitation 
of motion of the left knee, then he is entitled to 
consideration of separate compensable ratings under 
Diagnostic Codes 5010 and 5257.  In order to have an 
accurate, current picture of the veteran's left knee 
disability, an up-to-date examination should first be 
accomplished.  Furthermore, in order to safeguard the 
veteran's due process rights in this matter, the evaluation 
under the guidelines set forth in the aforementioned General 
Counsel opinion should first be conducted at the RO before 
the Board enters its determination on the question.  

In addition, the veteran's right ankle disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 
10 percent evaluation is warranted for moderate limitation of 
ankle motion, and a 20 percent evaluation is warranted for 
marked limitation of motion.  

Moreover, as noted, the veteran reports painful motion of the 
left knee and right ankle.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (the Court) expounded on the evidence 
required for a full evaluation of orthopedic disabilities.  
In the DeLuca case, the Court held that ratings based upon 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based upon greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating increased rating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered. However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the diagnostic codes predicated upon limitation of motion.  
Johnson v. Brown, 9 Vet.App. 7 (1996).  As noted, the veteran 
has been evaluated under diagnostic codes predicated upon 
limitation of motion.  

The Board further notes that, while the veteran underwent a 
recent VA examination in March 1999, the evaluation was 
somewhat incomplete, in that it did not fully address the 
question of functional loss due to pain.  See DeLuca, supra.  
It is essential that the examination adequately portray the 
degree of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  
The Board finds that a more thorough orthopedic examination 
is warranted.  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  

The record also reflects that the veteran has claimed 
entitlement to service connection for degenerative arthritis 
of the right knee, as secondary to his service-connected left 
knee disorder.  By rating action in July 2000, the RO denied 
entitlement to service connection for degenerative arthritis 
of the right knee on a secondary basis.  It further appears 
that, in the September 2000 informal hearing presentation, 
the veteran's representative, on behalf of the veteran, 
expressed disagreement with the July 2000 rating decision.  
Thus, if the September 2000 informal hearing presentation is 
construed as a notice of disagreement (NOD), the RO must 
issue an appropriate statement of the case.

The Board construes the above statement as an NOD with regard 
to the denial of the secondary-service-connection claim.  The 
Court has held that a statement in a hearing transcript can 
operate as the functional equivalent of a "written 
communication" for purposes of filing an NOD, under 
38 C.F.R. § 20.201.  Tomlin v. Brown, 5 Vet.App. 355, 357-58 
(1993).  We recognize that we are invoking a liberal 
interpretation of the law, since the NOD has not been filed 
with the RO.  See 38 C.F.R. § 20.300.  However, the time 
period in which to file an NOD in this matter runs until July 
2001, and the claims file will be returned to the RO upon 
issuance of the present decision.

The appellant has, of course, not yet been furnished a 
statement of case (SOC) on the issue of secondary service 
connection for a right knee disability.  As the filing of a 
notice of disagreement places a claim in appellate status, 
the Court has held that, once an NOD has been filed, the 
requirement that the RO issue an SOC is a procedural matter 
requiring remand.  See Manlincon v. West, 12 Vet.App. 238 
(1999); see also Godfrey v. Brown, 5 Vet.App. 127, 132 
(1993).

As noted above, the Court has held that the failure to issue 
a statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995).  See also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  However, an appeal shall thereafter be returned 
to the Board only if perfected by the filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  See also In re Fee Agreement of Cox, 10 Vet.App. 
361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required -- indeed, it 
had no authority -- to proceed to a decision") (citation 
omitted).  

On remand, the RO should reexamine this claim to determine 
whether additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare an SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal, or the NOD is withdrawn.  See 38 
C.F.R. § 19.26 (2000).  If, and only if, a timely substantive 
appeal is received, then this claim should thereafter be 
certified to the Board for appellate review.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration (VBA) has issued Fast Letter 
00-87 (Nov. 17, 2000),and Fast Letter 00-92 (Dec. 13, 2000), 
providing interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  We are confident that, on remand, the RO will satisfy 
the obligations imposed by the new law and VBA guidance.  

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following development:

1.  The RO should request that the veteran 
provide the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated him 
for his service-connected left knee and right 
ankle disorders during the course of this 
appeal.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of any treatment records 
identified by the veteran, which have not 
been previously secured.  

2.  The RO should schedule the veteran for a 
VA examination to determine the current 
nature and severity of his service-connected 
traumatic arthritis with residuals of 
meniscectomy of the left knee, and traumatic 
arthritis of the right ankle.  The claims 
folder, to include a copy of this Remand, 
must be made available for review by the 
examiner prior to the examination.  

a.  All tests that the examiner deems 
necessary should be conducted, and, in 
particular, X-ray study of the left knee 
and right ankle should be performed.  The 
examiner should review the results of any 
special tests and/or X-rays prior to 
completion of the report.

b.  The veteran's left knee and right 
ankle should be examined for degrees of 
both active and passive range of motion, 
and any limitation of function of the 
parts affected by limitation of motion..  
The examiner should comment upon the 
functional limitations, if any, caused by 
the left knee and right ankle disabilities 
in light of the provisions of 38 C.F.R. §§ 
4.10, 4.40, 4.45, and 4.59, noting whether 
the left knee and right ankle disabilities 
cause weakened movement, excess 
fatigability, or incoordination.  Also, if 
the veteran is found to have loss of 
motion in the left knee and right ankle, 
the examiner should specifically report 
the degree of any additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain on movement, and comment on how and 
to what extent these manifestations affect 
the veteran.  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.  

c.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left knee and right ankle 
joints; the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected left knee and right 
ankle disabilities; the presence or 
absence of any changes in the condition of 
the skin indicative of disuse due to the 
service-connected disabilities; or the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain.  The examiner should provide an 
opinion as to whether the veteran's 
subjective complaints are in proportion to 
and consistent with the objective 
examination findings and any diagnostic 
testing.

d.  All findings should be reported in 
detail, a complete rationale must be given 
for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  

3.  The veteran is hereby informed that his 
cooperation is vitally important to a 
resolution of his claims for increased 
ratings, and that his failure to cooperate 
may have adverse consequences.  The veteran 
is hereby advised that the provisions of 38 
C.F.R. § 3.655 could require adverse action 
on his claim if he does not comply with 
reasonable requests of the RO in developing 
the claim.  

4.  Following completion of the above 
actions, the RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes").  

5.  After the development requested above has 
been completed to the extent possible, with 
consideration of 38 C.F.R. Part 4 and 
Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), as well as 38 C.F.R. §§ 4.40, 4.45, 
4.59 and the Court's decision in DeLuca, 
supra, as indicated.  The RO should also 
consider whether separate disability ratings 
are warranted under separate diagnostic 
codes, based upon factors such as instability 
and limitation of motion or functional 
impairment due to pain.  See VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), and 
Fast Letter 00-92 (Dec. 13, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  If the benefit sought 
on appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

7.  With respect to the claim for entitlement 
to service connection for degenerative 
arthritis of the right knee on a secondary 
basis, the RO should, in accordance with 
applicable procedures and Manlincon, supra, 
consider any evidence obtained since the 
notice of disagreement, and issue a statement 
of the case encompassing that issue.  The RO 
should also inform the veteran as to what is 
necessary in order to complete the appellate 
process.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



